Title: To Thomas Jefferson from William John Coffee, 1 September 1820
From: Coffee, William John
To: Jefferson, Thomas


 Sir
New York no 501—Greenwich St
Sept 1. 1820
I arrived in New York on the 18 of July much fatigued with a Journey of 1203 miles by land, that is from Monticello to Canada & from Canada to N. York Via—Albany, and as Soon as I was recoverd from a slight Indisposition owing to the Heat of the Season, I search out the proper person for the Information you wished to have as related to your Engine,At No 293 Pearl, St. New, York lives a Man by the name of Able. W. Hardenbrook Maker of fire Engines,  his Prices for Hose are as follows.For Hose or Leaders as they are Called here of 3 ¾ Inches from out to out of the diameter $1—that is 8 Shillings this City Money, for Hose of One Inch & ¾ diameter which I should suppose is the Size you Should have, Price 50 Cents that is ⅌ Foot,  & for the Suckers or Suction Pipes price 3$ ⅌ foot,—it will take for one City Engine from 3—to 400 Feet but the common Lenth of leaders for a House Engine is 100 Feet. If there Should be any thing more that I can do for Mr. Jefferson, in this City before I leave it which I think will Probable be soon I should be very Proud to receive your Commands,I am Dear Sir With Much Esteem & Respect Your Obt & He. S &.&—W. J. CoffeeI now Sir have to solicite a favour which I pray you will Immediately grant, it is to beg your goodness to Send one of your Servants to make Every necessary Inquiry for my Case of Painting, which your kindness sent to Milton on the Morning I Left Monticello, it was to be in the Care of Mr Firth I think the Tavern therefore names is, & was to have being sent from Milton on the next day morning to Richmond, as it has not yet come to hand I am fearfull it may be Lost, but if it is not being I rest much satisfied that you will caus your People to do all that can be don to recover it,